Herbert, J.,
dissenting. I do not agree that this was a “special proceeding,” as that term appears in R. C. 2505.02. Although I concurred with Williams v. Akron (54 Ohio St. 2d 136), I doubt the wisdom of declaring appealable all interlocutory orders affecting substantial rights in matters before this administrative agency. Furthermore, the majority opinion does not indicate that any difference exists between this agency and all other such tribunals in the state.
O’Neill, C. J., concurs in the foregoing dissenting opinion.